Title: Additional Report of the Committee to Digest the Resolutions of the Committee of the Whole respecting Canada, [17 June 1776]
From: Committee of the Continental Congress
To: 


                    
                        [17 June 1776]
                    
                    The Committee to whom the reports from the Committee of the whole house was recommitted, have had the same under their consideration and agreed to the following resolutions.
                    Resolved 

   
   G. 1.

 that it is the opinion of this Committee that an experienced general be immediately sent into Canada, with power to appoint a deputy adjutant general, a Deputy Quarter master general, and such other officers as he shall find necessary for the good of the service, and to fill up vacancies in the army in Canada, and notify 
   
   G. 2.

 the same to Congress for their approbation. That he also have power to suspend any officer there till the pleasure of Congress be known, he transmitting to Congress as soon as possible the charge against such officer.
                    Resolved 

   
   G. 3.

 that no officer suttle or sell to the soldiers, on penalty of being fined one months pay and dismissed the service with infamy on conviction before a court martial.
                    Resolved 

   
   G. 4.

 that the baggage of Officers and soldiers be regulated conformably to the rules in the British armies.
                    Resolved 

   
   G. 4. b.

 that all sales of arms, ammunition, cloathing and accoutrements made by soldiers be void.
                    Resolved 

   
   G. 5.

 that no troops employed in Canada, be disbanded there: that all soldiers in Canada ordered to be disbanded, or whose times of enlistment being expired shall refuse to re-enlist, shall be sent under proper officers to Ticonderoga or such other post on the lakes as the General shall direct, where they shall be mustered, and the arms, accoutrements, blankets, and utensils, which they may have belonging to the public shall be delivered up and deposited in the public store.
                    Resolved 

   
   G. 6.

 that Doctor Potts be employed in the Continental service in the Canadian department or at Lake George as the General shall think best; and that his pay be dollars per month. But this appointment is not intended to interfere with the office of Doctr. Stringer.
                    
                    Resolved 

   
   G. 7.

 that a Deputy Muster Master General be immediately sent into Canada.
                    Resolved 

   
   G. 8.

 that the local Commissaries and Quartermasters appointed at the different garrisons or posts shall make weekly returns to the General of the provisions and stores in the places at which they may happen to be stationed.
                    Resolved 

   
   G. 10.

 that the General to be sent to Canada be directed to view Point au fer, and to order a fortress to be erected there if he should think proper.
                    Resolved 

   
   c. 1.

 that the General officers, Deputy Quarter master general, Local commissaries, Paymaster in Canada, and all other persons there who have received public monies be ordered without delay to render and settle their accounts; on which settlement no Brigadier not keeping a table shall receive the allowance for one, nor shall any Brigadier receive pay as colonel of a regiment.
                    Resolved 

   
   c. 2.

 that Commissioners be appointed to settle in Canada the debts due on Certificates given by officers to the Canadians for carriages and other services: and to settle also the accounts for such goods as may have been seized through necessity for the use of the army. That it be given in instruction to them to attend particularly to 
   
   C. 3.

 the case of Mr. Bernard: and also that in settling the Certified debts they state carefully the names of all those who have given Certificates, the nature of the service and the time when performed; and to return the whole when settled and stated to the board of treasury to be by them finally examined and discharged.
                    Resolved 

   
   c. 4.

 that the Deputy Paymaster General be directed to transmit to Congress copies of the particulars beforementioned on the original certificates, with the report and remarks of the Commissioners thereon.
                    Resolved 

   
   s. 1.

 that General Schuyler be directed to make a good waggon road from Fort Edward to Cheshire’s; to clear Wood creek and to construct a Lock at Skenesborough, so as to have a continued navigation for batteaus from Cheshire’s into lake Champlain; to erect a grand magazine at Cheshire’s and to secure it by a stockaded fort; to erect a saw mill on Schoon creek; to order skilful persons to survey and take the level of the waters falling into Hudson’s river near Fort Edward and those which fall into Wood 
   
   s. 2.

 creek and interlock with the former, particularly Jones’s run and Half-way brook, the latter of which is said to discharge itself into Wood creek at Cheshire’s. That he be directed to have a greater number of boats and hands kept on Hudson’s river, at the different stations between Albany and Fort Edward, in order to save the  expence 

   
   S. 3.

 of waggonage. That he be empowered to appoint proper officers to superintend the carriage by land and transportation by water of provisions, military stores and other things into Canada, that 
   
   S. 4.

 neither waste nor delay may arise therein. That he build with all expedition as many gallies and armed vessels as in the opinion of himself and the General officer to be sent into Canada shall be sufficient to make us indisputably masters of the lakes Champlain and George: for which purpose it is the opinion of this Committee there should be sent to him a master carpenter acquainted with the construction of the gallies used on the Delaware, who should take with 
   
   S. 5.

 him other carpenters, and models also if requisite. And that it be submitted to General Schuyler whether a temporary fortification or entrenched camp either at Crown point or opposite to Ticonderoga may be necessary.
                    Resolved 

   
   W. 1.

 that the Commissary general be directed to supply the army in Canada with provisions, and to appoint proper officers under him to receive and issue the same at the several posts taking the 
   
   W. 2.

 directions of the General: that he be impowered to contract with proper persons in Canada for supplying the army there with fresh provisions; that he be directed to purchase for them a quantity of Albany peas, and to furnish as much biscuit as may be necessary; and 
   
   W. 3. a.

 that his pay be raised to dollars per month.
                    Resolved 

   
   W. 3. b.

 that the Quarter-master General be directed to provide and forward such tents cloathing and utensils as are wanted for the army in Canada, subject to the direction of the commander in chief.
                    Resolved 

   
   W. 4.

 that General Washington be directed to send into Canada 
   
   W. 5.

 such small brass or iron field peices as he can spare: that he be instructed to issue orders that no certificates be given in future by any but Brigadiers, Quarter-masters and their deputies, or a feild officer on a march or officer commanding at a detached post.
                    Resolved 

   
   W. 7. Referr’d to 18 June

 that General Washington be directed to order an enquiry to be made into the causes of the miscarriages in Canada and into the conduct of the officers heretofore employed in that department; and that the said enquiry be made at such times and places as in his judgment shall be most likely to do justice as well to the public as to the individuals; and that the result of the said enquiry together with the testimonies upon the subject be transmitted to 
   
   W. 6.

 Congress. That moreover all officers accused of cowardice, plundering, embezzlement of public monies and other misdemeanors  be 

   
   W. 8.

 immediately brought to trial. And whereas Congress is informed that an opinion has prevailed that officers resigning their commissions are not subject to trial by a court martial for offences committed previous to such resignation, whereby some have evaded the punishments to which they were liable, it is hereby declared that such opinion is not just.
                    Resolved 

   
   W. 9.

 that it is the opinion of this Committee that Lieutt. Colonel Burbeck be dismissed from the Continental service for disobedience of orders.
                    Resolved 

   
   W. 10.

 that it is the opinion of this Committee that General Washington be authorized to fill up vacancies in the army by issuing commissions to such officers under the rank of feild officers as he shall think proper to supply such vacancy; he making a monthly return to Congress of such appointments which unless disapproved of by Congress on such return, shall stand confirmed: and that blank commissions be sent to the General for that purpose.
                    Resolved 

   
   W. 11.

 that the pay of such of the soldiers at New York as have been enlisted at five dollars per month be raised to six dollars and two thirds per month.
                    Resolved 

   
   W. 12. Agre[e]d

 that a bounty of dollars be given to every Non-commissioned officer and soldier who will enlist to serve during the war.
                    Resolved 

   
   W. 13. b.

 that letters be written to the Conventions of New Jersey and New York, and to the Assembly of Connecticut recommending to 
   
   W. 13. a.

 them to authorize the Commander in chief in the colony of New York, to call to the assistance of that colony (when necessity shall require it) such of the militia of those colonies as may be necessary; and to afford him such other assistance as the situation of affairs may require. And that it be further recommended to the Convention 
   
   W. 14.

 of New York to empower the said Commander in chief to impress carriages and water craft when necessary for the public service, and also to remove ships and other vessels in Hudson’s and the East rivers for the purpose of securing them from the enemy.
                    Resolved 

   
   W. 15.

 that General Washington be permitted to employ the Indians that he may take into the service of the United colonies pursuant to a resolution of Congress of the in any place where he shall judge they will be most useful, and that he be authorized to offer them a reward of dollars for every Commissioned officer, and of dollars for every private soldier of the king’s troops that they shall take prisoners in the Indian country or on the frontiers of these colonies.
                 